Citation Nr: 1716491	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-12 688	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Providence, Rhode Island.

The Board notes in a March 2010 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective August 6, 2009.  The Veteran filed a notice of disagreement (NOD) with the decision in June 2010.  In a January 2011 rating decision, the RO increased the evaluation for PTSD to 50 percent, again effective August 6, 2009.  The RO simultaneously issued a statement of the case (SOC) explaining its decision to deny a rating in excess of 50 percent.  In March 2012, the RO issued an additional SOC continuing its denial of a rating in excess of 50 percent for PTSD as well as its denial of service connection for sleep apnea.  In his May 2012 VA Form 9, substantive appeal, the Veteran clearly indicated he had read the SOC and was appealing only his claim for service connection for sleep apnea, on the basis that his PTSD medication had aggravated the condition.  The Veteran did not refer to or otherwise indicate intent to appeal the initial rating assigned for his PTSD.

The Veteran subsequently filed a claim for an increased rating for his PTSD, and in a July 2015 rating decision, the RO increased the rating to 70 percent, effective August 12, 2014, the date the claim was received.  The record does not show the Veteran has filed a NOD or otherwise indicated disagreement with the July 2015 decision.  Under these circumstances, the Board has determined the issue of entitlement to an increased rating for PTSD is not before the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The record shows the Veteran was diagnosed with obstructive sleep apnea following an April 2010 sleep study.  In July 2010, he instituted the current claim for service connection on the basis that his sleep apnea had been proximately caused or aggravated by his service-connected PTSD.  Specifically, the Veteran has contended he has been married to his wife for more than 40 years, and she noticed his sleep apnea symptoms only in February 2010 around the time he had been prescribed a large amount of psychiatric medications for his service-connected PTSD.  In her own statement, the Veteran's wife confirmed she had never experienced a night when her husband stopped breathing during his sleep until after he was diagnosed with PTSD.

A September 2010 private consultation note showed the Veteran inquired as to whether his PTSD or its treatment had caused or at least impacted his sleep apnea.  The provider noted the Veteran's report that he had been married to his wife for decades but it was only in February 2010 that she noticed his sleep apnea symptoms quite suddenly.  The provider further noted the Veteran's report that he had started PTSD treatment the previous year and was on 4 medications.  The Veteran reported that prior to his PTSD treatment, he had frequent sleep disruptions and was not sleeping well, but that with the PTSD medications he was sleeping deeper and dreaming more.  The provider further noted the Veteran's weight had been stable for many years at about 250 pounds.  The provider stated it was possible that with PTSD treatment, the Veteran was able to obtain deeper sleep, which may have lengthened the duration of his apnea and worsened his snoring.  The provider stated he thought the Veteran's sleep apnea already existed prior to his PTSD treatment, but that as his sleep quality was so poor, the apnea was not previously apparent to his wife.  The provider then stated that PTSD would not cause obstructive sleep apnea, and that the PTSD medications the Veteran was on would not typically worsen obstructive sleep apnea because they were not muscle relaxers or strong narcotic pain medications, but that perhaps the combination had helped the Veteran sleep deeper and made his underlying sleep apnea more evident by exacerbating or lengthening the existing events.

The Veteran was afforded a VA examination in August 2016.  The examiner noted the Veteran had been diagnosed with sleep apnea, and was treated with nightly use of a continuous positive airway pressure (CPAP) machine, but stated that the date of onset could not be determined, as the original diagnostic sleep study could not be located in the record.  The examiner ultimately determined the Veteran's sleep apnea was less likely than not proximately due to his service-connected PTSD.  In this regard, the examiner noted she had reviewed a 1996 medical article submitted by the Veteran, which indicated obstructive sleep apnea and PTSD were "comorbidities."  However, the examiner noted that while a comorbidity was a medical condition which often existed simultaneously with another condition, the term did not imply a causative relationship.  Further, the examiner stated, although treating sleep apnea could have a positive effect on PTSD, this did not indicate a causative relationship.  The examiner further opined it was less likely than not the Veteran's sleep apnea was aggravated beyond its natural progression by his PTSD.  In this regard, the examiner stated that although treatment of sleep apnea can help PTSD symptoms, there was no evidence to support the Veteran's contention that his PTSD had worsened his sleep apnea beyond its natural progression.  In addition, the examiner noted that one of the major risk factors for sleep apnea was obesity, and as the Veteran's last reported body mass index was 37.31, this was a more likely influence on the severity of his sleep apnea.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board first notes the August 2016 VA examiner determined the Veteran's diagnostic sleep study was not of record.  However, the record does contain an April 2010 sleep study initially diagnosing the Veteran with obstructive sleep apnea.  In this regard, the Board notes the April 2010 date is integral to the Veteran's contention that the onset of his sleep apnea coincided with an adjustment in psychiatric medication used to treat his service-connected PTSD.  In this regard, the Board also notes the examiner did not specifically address the Veteran's contention that his PTSD medication, rather than the PTSD itself, had aggravated his sleep apnea, and did not address the September 2010 note, discussed above, addressing this issue.  Furthermore, in determining the Veteran's obesity was a likely contributor to his sleep apnea, the examiner did not take into account the September 2010 notation that the Veteran's weight had remained relatively stagnant for many years.

For the foregoing reasons, the Board has determined that the August 2016 VA examination report is inadequate for adjudication purposes.  As such, a remand is warranted for an additional VA examination.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by an examiner who has not previously provided an examination or proffered an opinion in this case, to determine the nature and etiology of the Veteran's sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is proximately due to his service-connected PTSD, to include medication used to treat the PTSD.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea has been aggravated (permanently worsened beyond its natural progression) by his service-connected PTSD, to include medication used to treat the PTSD.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are proximately due to his PTSD, to include medication used to treat the PTSD.

In providing his or her opinions, the examiner must address the assertions by the Veteran and his wife to the effect that he never had sleep apnea symptoms until February 2010, around the time he was placed on a large number of medications for his service-connected PTSD.

The examiner's attention is drawn to records showing the Veteran was initially diagnosed with obstructive sleep apnea following an April 2010 sleep study.

The examiner must also address the September 2010 consultation note, discussed more fully on page 3 of this remand, which noted that prior to his treatment for PTSD, the Veteran had frequent sleep disruptions and was not sleeping well, but that with the PTSD medications he was sleeping deeper and dreaming more, and stated that it was possible that with PTSD treatment, the Veteran was able to obtain deeper sleep, which may have lengthened the duration of his apnea, made it more evident, and worsened his snoring.

The examiner should also take into account the September 2010 notation that the Veteran's weight had been relatively stagnant for many years.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




